772 N.W.2d 418 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cecil D. HUSTON, Defendant-Appellant.
Docket No. 138287. COA No. 288843.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the motion to add issues is GRANTED. The application for leave to appeal the December 9, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration *419 as on leave granted of the challenge to the scoring of Offense Variable 10, MCL 777.40, in light of People v. Cannon, 481 Mich. 152, 749 N.W.2d 257 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.